Detailed Action
This action is in response to Applicant's communications filed 14 December 2020.
Claim(s) 1, 8-9, 11, 14-15 and 19 was/were amended.  No claims were cancelled. No claims were withdrawn.  No claims were added.  Therefore, claims 1-20 are pending in this Application.

Response to Amendments/Arguments
Applicant's arguments, filed 14 December 2020, regarding the rejections of independent claim 1 under 35 USC 103 have been fully considered and but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant's arguments, filed 14 December 2020, with respect to the rejections of independent claims 11 and 15 under 35 USC 103 are regarding newly amended claims and are addressed in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (Combining Classifiers: From the Creation of Ensembles to the Decision Fusion) in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang") and Spors et al. (US 2016/0292373, hereinafter "Spors").

Regarding Claim 1,
Ponti teaches a first path of a machine learning architecture (Fig. 1, Parallel architecture, p. 2; h1 teaches a first classifier on a first path of the machine learning architecture);
a second path of a machine learning architecture (Fig. 1, Parallel architecture, p. 2; h2 teaches a second classifier on a second path of the machine learning architecture); and
combining the first plurality of output values and the second plurality of output values using the machine learning architecture (Fig. 1, Combiner H(x), p. 2; "Parallel: with a representation in Figure 1, the set of classifiers are trained in parallel, and their output are combined afterwards to give the final decision." sec. II.A, p. 2),
wherein the architectures for the first path and second path are different structures ("the classifiers of an ensemble should be at the same time as accurate as possible and as diverse as possible." sec. II.B, p. 3; "using knowledge about the problem: heuristic method that can produce good results when the knowledge of the designer is sufﬁcient to build a tuned system regarding architecture and parameters to create diverse classiﬁers. It is used specially in natural multiple classiﬁer systems such as for multiple sensors, and also when different representations of patterns are possible (statistical and structural)." sec. III, pp. 3-4).

Ponti does not explicitly teach receiving the ECG data, the ECG data comprising unstructured waveform data; determining to provide the unstructured waveform data to a convolutional neural network based on the convolutional neural network being configured 
Rajpurkar teaches receiving the ECG data, the ECG data comprising unstructured waveform data ("The network takes as input a time-series of raw ECG signal" sec. 2, p. 2; "The morphology of the ECG during a single heart-beat as well as the pattern of the activity of the heart over time determine the underlying rhythm.  In some cases the distinction can be subtle yet critical for treatment." sec. 3, p. 3),
determining to provide the unstructured waveform data to a convolutional neural network based on the convolutional neural network being configured to analyze unstructured data (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." sec. 2, p. 2);
generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data (Figure 2; "We use a convolutional neural network for the sequence-to-sequence learning task. The high-level architecture of the network is shown in Figure 2. The network takes as input a time-series of raw ECG signal, and outputs a sequence of label predictions. The 30 second long ECG signal is sampled at 200Hz, and the model outputs a new prediction once every second. We arrive at an architecture which is 33 layers of convolution followed by a fully connected layer and a softmax." sec. 2, p. 2);
classifying one or more of the plurality of heartbeats in the ECG data ("in addition to classifying noise and the sinus rhythm, the network learns to classify and segment twelve arrhythmia types present in the time-series." sec. 1., p. 1).
(Ponti: Abstract, p. 1).

Ponti does not explicitly teach receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats; determining to provide the structured time interval data to a fully-connected neural network based on the fully-connected neural network being configured to analyze structured data; generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network.
Kelwade teaches receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats ("MIT–BIH arrhythmia database [23] was used in this work for training and testing of designed classifier model. This is a standard database containing 48 half-hour excerpts of two channel ambulatory ECG recording, obtained from 47 subjects from 1975 and 1979 containing 360 samples per second per channel with 11 bit resolution over a 10mV range." sec. 3.1, p. 31);
(Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) based on the fully-connected neural network being configured to analyze structured data ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34);
generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases... The combination of linear parameters in frequency domains and non-linear parameters derived from the HRV signal are used as input features for the neural network." sec. 4, p. 34; these inputs for the neural network do not include the unstructured waveform data).
Ponti and Kelwade are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the artificial neural network classifier of Kelwade as the second classifier of the Ponti/Rajpurkar combination's classifier ensemble.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

While Ponti teaches the fusion of multiple classifiers, Ponti does not explicitly teach concatenating the first plurality of output values and the second plurality of output values using the machine learning architecture.
Zhang teaches by concatenating the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) using the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Ponti does not explicitly teach a care provider environment, wherein the ECG data is collected using a remote sensor device and a mobile device, and wherein the mobile device is configured to receive the ECG data from the remote sensor device and transmit the ECG data to the care provider environment over a communication network
Spors teaches a care provider environment (FIG. 1, Care Provider Environment 105), wherein the ECG data is collected using a remote sensor device (FIG. 1, Sensor Devices 140) and a mobile device (FIG. 1, Mobile Device 135), and wherein the mobile device is configured to receive the ECG data from the remote sensor device (FIG. 1, Monitoring Application 136) and transmit the ECG data to the care provider environment (FIG. 1, Care Provider Environment 105, Communication Module 113) over a communication network (FIG. 1, Network 145) ("when applied to the body of patient 103, the body sensor 141 captures biometric data (e.g., heart rate, ECG data, etc.) in real-time. In addition, each of the sensor devices 140 may be configured to transmit the body-related metrics electronically to the monitoring application 136 on the mobile device 135. In turn, the monitoring application 136 sends the captured metrics to the workflow server 110 which can be used to trigger health events which are processed using the tasks 114 and queues 115." [0028]).
Ponti and Spors are analogous art because both are directed to heartbeat classification. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat monitoring environment of Spors with the ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to monitor the health of a patient remotely, as suggested by Spors (Spors: [0005]).


Regarding Claim 2,
Zhang further teaches wherein the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) are concatenated using a fully connected layer in the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade/Spors combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Regarding Claim 3,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Rajpurkar further teaches wherein the convolutional neural network comprises a set of connected layers comprising: a convolution layer; a batch normalization layer; an activation function layer; and a regularization layer (Figure 2, Dropout; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step." sec. 2, p. 3; Examiner notes that dropout is a regularization technique).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Spors combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

Regarding Claim 4,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 3.  Rajpurkar further teaches wherein the set of connected layers is repeated in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Spors (Ponti: Abstract, p. 1).

Regarding Claim 5,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 4.  Rajpurkar further teaches wherein the set of connected layers is repeated at least ten times in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Spors combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

Regarding Claim 6,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 4. Rajpurkar further teaches wherein the convolutional neural network further comprises a plurality of convolution layers, a plurality of batch normalization layers, and a plurality of activation function layers, in addition to the set of connected layers (Figure 2, x15; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step."; Examiner notes that dropout is a regularization technique).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Spors combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

Regarding Claim 7,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Kelwade further teaches wherein the second path does not comprise a convolution layer and wherein the second path comprises a fully-connected neural network (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33; "In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34).
Ponti and Kelwade are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the artificial neural network classifier of Kelwade as the second classifier of the Ponti/Rajpurkar/Zhang/Spors combination's classifier ensemble.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (Combining Classifiers: From the Creation of Ensembles to the Decision Fusion) in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Spors et al. (US 2016/0292373, hereinafter "Spors"), and Shakur et al. (US 2019/0059763, Hereinafter "Shakur").

Regarding Claim 8,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  Rajpurkar further teaches wherein classifying one or more of the plurality of ("Many heart diseases, including Myocardial Infarction, AV Block, Ventricular Tachycardia and Atrial Fibrillation can all be diagnosed from ECG signals with an estimated 300 million ECGs recorded annually (Hed´en et al., 1996). We investigate the task of arrhythmia detection from the ECG record." sec. 1, p. 1), 
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Spors combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination does not explicitly teach providing treatment to the patient for the cardiac irregularity based on the classified one or more heartbeats.
Shakur teaches providing treatment to the patient for the cardiac irregularity based on the classified one or more heartbeats ("If [atrial fibrillation (AF)] is detected, patients may be put on treatment and medication like blood thinners (Warfarin in particular), which can reduce the risk of stroke by up to two thirds [6], and the risk of death by one third without significantly increasing the risk of major bleeding [2]." [0007]).
(Shakur [0007]).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (Combining Classifiers: From the Creation of Ensembles to the Decision Fusion) in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Spors et al. (US 2016/0292373, hereinafter "Spors"), and Li (Heartbeat Detection, Classification And Coupling Analysis Using Electrocardiography Data).

Regarding Claim 9,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination does not explicitly teach processing the ECG data to generate the waveform data and the time interval data, the processing comprising identifying the plurality of heartbeats in the ECG data.
Li teaches processing the ECG data (Fig. 5.2, ECG lead A, ECG lead B, p. 73) to generate the waveform data ("All ECG signals were filtered with two median filters to remove the baseline wander. Unwanted power-line and high-frequency noise was removed from the baseline corrected ECG with a 12-tap low-pass filter. Each signal was processed with a median filter (200-ms duration) to separate QRS complexes and P-waves." sec. 5.2.1, p. 72) and the time interval data ("B. Heartbeat Detection: The study used the heartbeat fiducial point times provided with the MIT-BIH arrhythmia database and where manually corrected on a beat-by-beat basis; C. Heartbeat Segmentation: The ECG heartbeat segmentation provide estimates of segmentation points, i.e., QRS onset and offset times, T-wave offset times, Boolean values that indicate the presence/absence of P-waves, and, if present, P-wave onset and offset times for each of the fiducial points." sec. 5.2.1, p. 73), the processing comprising identifying the plurality of heartbeats in the ECG data ("B. Heartbeat Detection The study used the heartbeat fiducial point times provided with the MIT-BIH arrhythmia database and where manually corrected on a beat-by-beat basis. C. Heartbeat Segmentation The ECG heartbeat segmentation provide estimates of segmentation points, i.e., QRS onset and offset times, T-wave offset times, Boolean values that indicate the presence/absence of P-waves, and, if present, P-wave onset and offset times for each of the fiducial points." sec. 5.2.1, p. 73).
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble (Li: Abstract, p. x) and is a fundamental step in ECG analysis (Li: sec. 4, p. 32).

Regarding Claim 10,
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination teaches the method of claim 1.  The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination does not explicitly teach wherein classifying one or more of the plurality of heartbeats in the ECG data comprises classifying the one or more heartbeats as Ventricular Ectopic Beats (VEBs).  
Li teaches wherein classifying one or more of the plurality of heartbeats in the ECG data comprises classifying the one or more heartbeats as Ventricular Ectopic Beats (VEBs) ("we adopted the same standards made by Association for the Advancement of Medical Instrumentation (AAMI). The AAMI standard is used to merge several MIT-BIH heartbeat types into a more general class, with five designated classes in total. The final assessment of classification performance is measured by the ability of the classification method to: distinguish a ventricular ectopic beat (V) from non-V (N, S, F, Q), and to distinguish a superventricular ectopic beat (S) from non-S (N, V, F, Q)." p.93-94).
The Ponti/Rajpurkar/Kelwade/Zhang/Spors combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang/Spors combination with the heartbeat (Ponti: Abstract, p. 1; Li: Abstract, p. x; sec. 5.4, pp. 93-95).

Claims 11-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (Combining Classifiers: From the Creation of Ensembles to the Decision Fusion) in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang") and Li (Heartbeat Detection, Classification And Coupling Analysis Using Electrocardiography Data).

Regarding Claim 11,
	Ponti teaches a first path of a machine learning architecture (Fig. 1, Parallel architecture, p. 2; h1 teaches a first classifier on a first path of the machine learning architecture);
a second path of a machine learning architecture (Fig. 1, Parallel architecture, p. 2; h2 teaches a second classifier on a second path of the machine learning architecture); and
combining the first plurality of output values and the second plurality of output values using the machine learning architecture (Fig. 1, Combiner H(x), p. 2; "Parallel: with a representation in Figure 1, the set of classifiers are trained in parallel, and their output are combined afterwards to give the final decision." sec. II.A, p. 2),
wherein the architectures for the first path and second path are different structures ("the classifiers of an ensemble should be at the same time as accurate as possible and as diverse as possible." sec. II.B, p. 3; "using knowledge about the problem: heuristic method that can produce good results when the knowledge of the designer is sufﬁcient to build a tuned system regarding architecture and parameters to create diverse classiﬁers. It is used specially in natural multiple classiﬁer systems such as for multiple sensors, and also when different representations of patterns are possible (statistical and structural)." sec. III, pp. 3-4).

Ponti does not explicitly teach a computer program product, receiving the ECG data, the ECG data comprising unstructured waveform data; determining to provide the unstructured waveform data to a convolutional neural network based on the convolutional neural network being configured to analyze unstructured data; generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data; and classifying one or more of the plurality of heartbeats in the ECG data 
Rajpurkar teaches a computer program product (Rajpurkar: computer, sec.1, p.1)
receiving the ECG data, the ECG data comprising unstructured waveform data ("The network takes as input a time-series of raw ECG signal" sec. 2, p. 2; "The morphology of the ECG during a single heart-beat as well as the pattern of the activity of the heart over time determine the underlying rhythm.  In some cases the distinction can be subtle yet critical for treatment." sec. 3, p. 3),
determining to provide the unstructured waveform data to a convolutional neural network based on the convolutional neural network being configured to analyze unstructured data (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." sec. 2, p. 2);
generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data (Figure 2; "We use a convolutional neural network for the sequence-to-sequence learning task. The high-level architecture of the network is shown in Figure 2. The network takes as input a time-series of raw ECG signal, and outputs a sequence of label predictions. The 30 second long ECG signal is sampled at 200Hz, and the model outputs a new prediction once every second. We arrive at an architecture which is 33 layers of convolution followed by a fully connected layer and a softmax." sec. 2, p. 2);
classifying a heartbeat of the plurality of heartbeats in the ECG data ("in addition to classifying noise and the sinus rhythm, the network learns to classify and segment twelve arrhythmia types present in the time-series." sec. 1., p. 1).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of Ponti's classifier ensemble.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve (Ponti: Abstract, p. 1).

Ponti does not explicitly teach receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats; determining to provide the structured time interval data to a fully-connected neural network based on the fully-connected neural network being configured to analyze structured data; generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network.
Kelwade teaches receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats ("MIT–BIH arrhythmia database [23] was used in this work for training and testing of designed classifier model. This is a standard database containing 48 half-hour excerpts of two channel ambulatory ECG recording, obtained from 47 subjects from 1975 and 1979 containing 360 samples per second per channel with 11 bit resolution over a 10mV range." sec. 3.1, p. 31);
determining to provide the structured time interval data to a fully-connected neural network (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) based on the fully-connected neural network being configured to analyze structured data ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34);
generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases... The combination of linear parameters in frequency domains and non-linear parameters derived from the HRV signal are used as input features for the neural network." sec. 4, p. 34; these inputs for the neural network do not include the unstructured waveform data).
Ponti and Kelwade are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the artificial neural network classifier of Kelwade as the second classifier of the Ponti/Rajpurkar combination's classifier ensemble.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

While Ponti teaches the fusion of multiple classifiers, Ponti does not explicitly teach concatenating the first plurality of output values and the second plurality of output values using the machine learning architecture.
Zhang teaches by concatenating the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) using the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

While Ponti teaches classifiers outputting a probability (Ponti: "each classifier outputs a score, probability or confidence level" sec. IV, p. 6) and Zhang teaches concatenating the outputs of two classifiers (Zhang: Early Fusion, sec. 3.2, p. 283), the Ponti/Rajpurkar/Kelwade/Zhang combination does not explicitly teach determining the heartbeat comprises a ventricular ectopic beat (VEB).
Li teaches determining a probability that the heartbeat comprises a ventricular ectopic beat (VEB) ("we adopted the same standards made by Association for the Advancement of Medical Instrumentation (AAMI). The AAMI standard is used to merge several MIT-BIH heartbeat types into a more general class, with five designated classes in total. The final assessment of classification performance is measured by the ability of the classification method to: distinguish a ventricular ectopic beat (V) from non-V (N, S, F, Q), and to distinguish a superventricular ectopic beat (S) from non-S (N, V, F, Q)." p.93-94; "The classification performance was measured using the following factors... ACCi... is the accuracy of the classification" sec. 5.4.1, p. 94).
The Ponti/Rajpurkar/Kelwade/Zhang combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang combination with the heartbeat classifier of Li.  The combination would have been obvious because one of ordinary skill in the art would be motivated to with high performance accuracy for classifying heartbeats (Ponti: Abstract, p. 1; Li: Abstract, p. x; sec. 5.4, pp. 93-95).

Regarding Claim 12,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the computer program product of claim 11.  Zhang further teaches wherein the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) are concatenated using a fully connected layer in the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade/Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Regarding Claim 13,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the computer program product of claim 11.  Rajpurkar further teaches wherein the convolutional neural network comprises a set of connected layers comprising: a convolution layer; a batch normalization layer; an activation function layer; and a regularization layer (Figure 2, Dropout; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step." sec. 2, p. 3; Examiner notes that dropout is a regularization technique).
(Ponti: Abstract, p. 1).

Regarding Claim 15,
	Ponti teaches a first path of a machine learning architecture (Fig. 1, Parallel architecture, p. 2; h1 teaches a first classifier on a first path of the machine learning architecture);
a second path of a machine learning architecture (Fig. 1, Parallel architecture, p. 2; h2 teaches a second classifier on a second path of the machine learning architecture); and
combining the first plurality of output values and the second plurality of output values using the machine learning architecture (Fig. 1, Combiner H(x), p. 2; "Parallel: with a representation in Figure 1, the set of classifiers are trained in parallel, and their output are combined afterwards to give the final decision." sec. II.A, p. 2),
wherein the architectures for the first path and second path are different structures ("the classifiers of an ensemble should be at the same time as accurate as possible and as diverse as possible." sec. II.B, p. 3; "using knowledge about the problem: heuristic method that can produce good results when the knowledge of the designer is sufﬁcient to build a tuned system regarding architecture and parameters to create diverse classiﬁers. It is used specially in natural multiple classiﬁer systems such as for multiple sensors, and also when different representations of patterns are possible (statistical and structural)." sec. III, pp. 3-4).

Ponti does not explicitly teach a computer program product, receiving the ECG data, the ECG data comprising unstructured waveform data; determining to provide the unstructured waveform data to a convolutional neural network based on the convolutional neural network being configured to analyze unstructured data; generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data; and classifying one or more of the plurality of heartbeats in the ECG data, and verifying that the heartbeat comprises a beat based on the output values.
Rajpurkar teaches a computer program product (Rajpurkar: computer, sec.1, p.1)
receiving the ECG data, the ECG data comprising unstructured waveform data ("The network takes as input a time-series of raw ECG signal" sec. 2, p. 2; "The morphology of the ECG during a single heart-beat as well as the pattern of the activity of the heart over time determine the underlying rhythm.  In some cases the distinction can be subtle yet critical for treatment." sec. 3, p. 3),
determining to provide the unstructured waveform data to a convolutional neural network based on the convolutional neural network being configured to analyze (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." sec. 2, p. 2);
generating a first plurality of output values by analyzing the unstructured waveform data, without the corresponding structured time interval data (Figure 2; "We use a convolutional neural network for the sequence-to-sequence learning task. The high-level architecture of the network is shown in Figure 2. The network takes as input a time-series of raw ECG signal, and outputs a sequence of label predictions. The 30 second long ECG signal is sampled at 200Hz, and the model outputs a new prediction once every second. We arrive at an architecture which is 33 layers of convolution followed by a fully connected layer and a softmax." sec. 2, p. 2);
classifying a heartbeat of the plurality of heartbeats in the ECG data ("in addition to classifying noise and the sinus rhythm, the network learns to classify and segment twelve arrhythmia types present in the time-series." sec. 1., p. 1); and
verifying that the heartbeat comprises a beat based on the output values ("We use two metrics to measure model accuracy, using the cardiologist committee annotations as the ground truth... These predictions are compared against the ground truth annotation... Table 1 also compares the aggregate precision, recall and F1 for both model and cardiologist compared to the ground truth annotations." sec. 4, p. 4).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of Ponti's classifier ensemble.  The modification would have been (Ponti: Abstract, p. 1).

Ponti does not explicitly teach receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats; determining to provide the structured time interval data to a fully-connected neural network based on the fully-connected neural network being configured to analyze structured data; generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network.
Kelwade teaches receiving the ECG data, the ECG data comprising corresponding structured time interval data relating to a plurality of heartbeats ("MIT–BIH arrhythmia database [23] was used in this work for training and testing of designed classifier model. This is a standard database containing 48 half-hour excerpts of two channel ambulatory ECG recording, obtained from 47 subjects from 1975 and 1979 containing 360 samples per second per channel with 11 bit resolution over a 10mV range." sec. 3.1, p. 31);
determining to provide the structured time interval data to a fully-connected neural network (Figure 8; "The Multi-Layer Perceptron (MLP) neural network is the most useful supervised neural network" sec. 3.6, p. 33) based on the fully-connected neural network being configured to analyze structured data ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases" sec. 4, p. 34);
generating a second plurality of output values by analyzing the structured time interval data, without the corresponding unstructured waveform data, using the fully-connected neural network ("In this study of neural network for time series analysis, the heart rate time series i.e. RR interval time series the artificial neural network is used as a predictor to detect the cardiac arrhythmia into five heart diseases... The combination of linear parameters in frequency domains and non-linear parameters derived from the HRV signal are used as input features for the neural network." sec. 4, p. 34; these inputs for the neural network do not include the unstructured waveform data).
Ponti and Kelwade are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the artificial neural network classifier of Kelwade as the second classifier of the Ponti/Rajpurkar combination's classifier ensemble.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

While Ponti teaches the fusion of multiple classifiers, Ponti does not explicitly teach concatenating the first plurality of output values and the second plurality of output values using the machine learning architecture.
Zhang teaches by concatenating the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) using the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Ponti does not explicitly teach pre-processing the ECG data, comprising: detecting a plurality of heartbeats based on the ECG data; generating unstructured waveform data relating to the detected plurality of heartbeats; and generating corresponding structured time interval data relating to the plurality of heartbeats.
Li teaches pre-processing the ECG data, comprising: detecting a plurality of heartbeats based on the ECG data (Fig. 5.2, ECG lead A, ECG lead B, p. 73);
generating unstructured waveform data relating to the detected plurality of heartbeats ("All ECG signals were filtered with two median filters to remove the baseline wander. Unwanted power-line and high-frequency noise was removed from the baseline corrected ECG with a 12-tap low-pass filter. Each signal was processed with a median filter (200-ms duration) to separate QRS complexes and P-waves." sec. 5.2.1, p. 72); and
generating corresponding structured time interval data relating to the plurality of heartbeats ("B. Heartbeat Detection: The study used the heartbeat fiducial point times provided with the MIT-BIH arrhythmia database and where manually corrected on a beat-by-beat basis; C. Heartbeat Segmentation: The ECG heartbeat segmentation provide estimates of segmentation points, i.e., QRS onset and offset times, T-wave offset times, Boolean values that indicate the presence/absence of P-waves, and, if present, P-wave onset and offset times for each of the fiducial points." sec. 5.2.1, p. 73).
The Ponti/Rajpurkar/Kelwade/Zhang combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang combination with the heartbeat classifier of Li.  The combination would have been obvious because one of ordinary skill in the art would be motivated to with high performance accuracy for classifying heartbeats (Ponti: Abstract, p. 1; Li: Abstract, p. x; sec. 5.4, pp. 93-95).

Regarding Claim 16,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Zhang further teaches wherein the first plurality of output values (Figure 1, Audio Network output layer, p. 282) and the second plurality of output values (Figure 1, Facial Network output layer, p. 282) are concatenated using a fully connected layer in the machine learning architecture (Figure 1, Fusion Network input layer, p. 282; "In this way, two 4096-D features... are concatenated to form a 8192-D feature as the input of the fusion network" sec. 2.2, p. 283; "We also implement two commonly used fusion strategies, i.e., Early Fusion (EF) and Late Fusion (LF). EF is obtained by concatenating audio and visual features before classification." sec. 3.2, p. 283).
Ponti and Zhang are analogous art because both are directed to the fusion of multiple neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the fusion network of Zhang as the combiner of the ensemble classifier of the Ponti/Rajpurkar/Kelwade/Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to use a commonly used fusion strategy, as suggested by Zhang (Zhang: sec. 3.2, p. 283).

Regarding Claim 17,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Rajpurkar teaches wherein the convolutional neural network comprises a set of connected layers comprising: a convolution layer; a batch normalization layer; an activation function layer; and a regularization layer (Figure 2, Dropout; "Before each convolutional layer we apply Batch Normalization (Ioffe & Szegedy, 2015) and a rectified linear activation, adopting the pre-activation block design (He et al., 2016a). The first and last layers of the network are special-cased due to this pre-activation block structure. We also apply Dropout (Srivastava et al., 2014) between the convolutional layers and after the non-linearity. The final fully connected layer and softmax activation produce a distribution over the 14 output classes for each time-step." sec. 2, p. 3; Examiner notes that dropout is a regularization technique); and
wherein the set of connected layers is repeated in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

Regarding Claim 18,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Rajpurkar further teaches wherein the set of connected layers is repeated at least ten times in the convolutional neural network (Figure 2; "We train a 34-layer convolutional neural network (CNN) to detect arrhythmias in arbitrary length ECG time-series." p.1, sec. 1, par. 4).
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before (Ponti: Abstract, p. 1).

Regarding Claim 20,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Li further teaches wherein classifying one or more of the plurality of heartbeats in the ECG data comprises classifying the one or more heartbeats as Ventricular Ectopic Beats (VEBs) ("we adopted the same standards made by Association for the Advancement of Medical Instrumentation (AAMI). The AAMI standard is used to merge several MIT-BIH heartbeat types into a more general class, with five designated classes in total. The final assessment of classification performance is measured by the ability of the classification method to: distinguish a ventricular ectopic beat (V) from non-V (N, S, F, Q), and to distinguish a superventricular ectopic beat (S) from non-S (N, V, F, Q)." p.93-94).
The Ponti/Rajpurkar/Kelwade/Zhang combination and Li are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang combination with the heartbeat classifier of Li.  The combination would have been obvious because one of ordinary skill in the art (Ponti: Abstract, p. 1; Li: Abstract, p. x; sec. 5.4, pp. 93-95).

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponti (Combining Classifiers: From the Creation of Ensembles to the Decision Fusion) in view of Rajpurkar et al. (Cardiologist-Level Arrhythmia Detection with Convolutional Neural Networks, hereinafter "Rajpurkar"), Kelwade et al. (Prediction of Cardiac Arrhythmia using Artificial Neural Network, hereinafter "Kelwade"), Zhang et al. (Multimodal Deep Convolutional Neural Network, hereinafter "Zhang"), Li (Heartbeat Detection, Classification And Coupling Analysis Using Electrocardiography Data) and Shakur et al. (US 2019/0059763, Hereinafter "Shakur").

Regarding Claim 14,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the computer program product of claim 11.  Rajpurkar further teaches wherein classifying one or more of the plurality of heartbeats in the ECG data comprises identifying a cardiac irregularity based on the ECG data ("Many heart diseases, including Myocardial Infarction, AV Block, Ventricular Tachycardia and Atrial Fibrillation can all be diagnosed from ECG signals with an estimated 300 million ECGs recorded annually (Hed´en et al., 1996). We investigate the task of arrhythmia detection from the ECG record." sec. 1, p. 1), 
(Ponti: Abstract, p. 1).

The Ponti/Rajpurkar/Kelwade/Zhang/Li combination does not explicitly teach providing treatment to the patient for the cardiac irregularity based on the classified one or more heartbeats.
Shakur teaches providing treatment to the patient for the cardiac irregularity based on the classified one or more heartbeats ("If [atrial fibrillation (AF)] is detected, patients may be put on treatment and medication like blood thinners (Warfarin in particular), which can reduce the risk of stroke by up to two thirds [6], and the risk of death by one third without significantly increasing the risk of major bleeding [2]." [0007]).
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination and Shakur are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to follow the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang/Li combination with the treating the classified heart condition taught by Shakur.  The combination would have been obvious (Shakur [0007]).

Regarding Claim 19,
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination teaches the system of claim 15.  Rajpurkar further teaches wherein classifying one or more of the plurality of heartbeats in the ECG data comprises identifying a cardiac irregularity based on the ECG data ("Many heart diseases, including Myocardial Infarction, AV Block, Ventricular Tachycardia and Atrial Fibrillation can all be diagnosed from ECG signals with an estimated 300 million ECGs recorded annually (Hed´en et al., 1996). We investigate the task of arrhythmia detection from the ECG record." sec. 1, p. 1), 
Ponti and Rajpurkar are analogous art because both are directed to machine learning classifiers. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the convolutional neural network classifier of Rajpurkar as the first classifier of the classifier ensemble of the Ponti/Kelwade/Zhang/Li combination.  The modification would have been obvious because one of ordinary skill in the art would be motivated to improve classification accuracy by using an ensemble of classifiers, as suggested by Ponti (Ponti: Abstract, p. 1).

The Ponti/Rajpurkar/Kelwade/Zhang/Li combination does not explicitly teach providing treatment to the patient for the cardiac irregularity based on the classified one or more heartbeats.
Shakur teaches providing treatment to the patient for the cardiac irregularity based on the classified one or more heartbeats ("If [atrial fibrillation (AF)] is detected, patients may be put on treatment and medication like blood thinners (Warfarin in particular), which can reduce the risk of stroke by up to two thirds [6], and the risk of death by one third without significantly increasing the risk of major bleeding [2]." [0007]).
The Ponti/Rajpurkar/Kelwade/Zhang/Li combination and Shakur are analogous art because they are directed to classifying heartbeats. It would have been obvious to one of ordinary skill in the art before the effective filing date to follow the heartbeat ensemble classifier of the Ponti/Rajpurkar/Kelwade/Zhang/Li combination with the treating the classified heart condition taught by Shakur.  The combination would have been obvious because one of ordinary skill in the art would be motivated to treat health conditions to decrease the risk of illness or death (Shakur [0007]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477.  The examiner can normally be reached on M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES C KUO/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126